By the Court,
Sawyer, J.
The Commissioners appointed under “An Act to fund the floating debt of the City of San Francisco, and to provide for the payment of the same,” passed May 1st, 1851, and the various Acts amendatory and supplementary thereto, are not, in our opinion, officers within the meaning of Article XI, Section seven, of the Constitution. They exercise none of the governmental or police powers of the municipal corporation. They simply stand in the position of trustees between the city and certain designated creditors in relation to a designated class of the indebtedness of the city, to receive certain moneys appropriated by law for the payment of the interest, and to constitute a sinking fund for the ultimate extinction of the debt, and manage and dispose of the same in the mode pre*605scribed. They are trustees of the creditors, as well as of the city, in respect to the matters committed to their charge, each being equally interested in the trust, and in having the funds managed by experienced and competent men, appointed in the manner designated before the creditors accepted the proposition of the city to surrender their evidence of indebtedness, and accept in its stead the stock issued under the provisions of the Act, and upon the terms and conditions therein provided. As soon as the debt is all paid, and the trusts assumed are discharged, the powers and duties of the Commissioners, or trustees, cease without any further legislative action. We think the term during which the Commissioners are authorized to act not limited by the constitutional provision cited.
The order to show cause is discharged, and mandamus denied.